DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ANDREA D. EDWARDS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D18-3120

                             [January 8, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case Nos. 15CF011765AWB
and 17CF012095AMB.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

   Andrea D. Edwards appeals an order revoking his probation. Edwards
argues the court’s written order is contrary to its oral pronouncement
because the written order contains violation of probation allegations that
did not serve as the factual basis for his plea. Additionally, Edwards
asserts that the inclusion of those allegations violated his right against
double jeopardy.

    We affirm the order of revocation of probation without further comment.
However, because the written order revoking probation does not conform
to the trial court’s oral pronouncement, we remand with directions that
the order be corrected to conform to the trial court’s oral pronouncement.
See Hamilton v. State, 578 So. 2d 526, 527 (Fla. 4th DCA 1991); Turner v.
State, 873 So. 2d 480, 480–81 (Fla. 2d DCA 2004). The corrected order
should delete the four grounds which were not orally pronounced at the
revocation hearing and did not serve as the factual basis for the admission
of violation of probation. The only grounds for the revocation should be:
(1) possessing drug equipment; (2) resisting an officer without violence; (3)
driving while license suspended (habitual); (4) fleeing or attempting to
elude police with disregard to safety or property; and (5) possessing
cocaine with intent to sell.

   Affirmed and remanded with instructions.

GERBER and KLINGENSMITH, JJ., concur.

                          *        *          *

   Not final until disposition of timely filed motion for rehearing.




                                   2